                                                                               1    Amy M. Samberg, Esq.
                                                                                    Nevada Bar No. 10212
                                                                               2    FORAN GLENNON PALANDECH PONZI
                                                                               3    & RUDLOFF PC
                                                                                    400 East Van Buren Street, Suite 550
                                                                               4    Phoenix, Arizona 85004
                                                                                    Telephone: 602-777-6230
                                                                               5    Facsimile: 312-863-5099
                                                                                    Email: asamberg@fgppr.com
                                                                               6
                                                                               7    Dylan P. Todd
                                                                                    Nevada Bar No. 10456
                                                                               8    dtodd@fgppr.com
                                                                                    Lee H. Gorlin
                                                                               9    Nevada Bar No. 13879
                                                                                    lgorlin@fgppr.com
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                    FORAN GLENNON PALANDECH PONZI
                                                                              11    & RUDLOFF PC
                                                                                    2200 Paseo Verde Parkway, Suite 280
                                                                              12    Henderson, NV 89052
                                                                                    Telephone: 702-827-1510
                                                                              13    Facsimile: 312-863-5099
                                       2200 Pas eo Verde Parkway, Suite 280
                                            Henders on, Nevada 89052




                                                                              14    Attorneys for Defendant Philadelphia
                                                                                    Indemnity Insurance Company
                                                                              15
                                                                                                             UNITED STATES DISTRICT COURT
                                                                              16
                                                                                                                      DISTRICT OF NEVADA
                                                                              17
                                                                                    QUEST ACADEMY PREPARATORY                       CASE NO.     2:18-cv-01354-RFB-PAL
                                                                              18    EDUCATION, a Nevada State Funded
                                                                                    charter school,
                                                                              19
                                                                                                                                  STIPULATION TO MUTUALLY EXTEND
                                                                                                         Plaintiff,               TIME TO FILE SUMMARY JUDGMENT
                                                                              20
                                                                                    vs.                                           RESPONSES
                                                                              21
                                                                                    PHILADELPHIA INDEMNITY                        (First Request)
                                                                              22    INSURANCE COMPANY, a Pennsylvania
                                                                                    insurance business corporation,
                                                                              23
                                                                                                         Defendants.
                                                                              24
                                                                              25          Defendant Philadelphia Indemnity Insurance Company (“Philadelphia”), by and through its
                                                                              26   attorneys, the law firm of FORAN GLENNON PALANDECH PONZI & RUDLOFF PC and
                                                                              27   Plaintiff Quest Academy Preparatory Education (“Quest”), by and through its attorneys, the law
                                                                              28   firm of HOLLEY, DRIGGS, WALCH, FINE, PUZEY, STEIN & THOMPSON, hereby agree and

                                                                                                                               -1-
                                                                               1   stipulate to extend each party’s time to respond to the other’s Motion for Summary Judgment until

                                                                               2   May 8, 2019. Each party filed its Motion for Summary Judgment on Thursday, March 28, 2019.

                                                                               3   There is no hearing date set at this time.

                                                                               4          This is the parties’ first request to extend time to respond to the pending Motions for

                                                                               5   Summary Judgment. The reason for this request is that Plaintiff’s counsel has a pre-planned

                                                                               6   absence from the jurisdiction until April 12, 2019. This extension will give both parties adequate

                                                                               7   time to respond to the pending Motions.

                                                                               8          This Stipulation is made in good faith and is not made for the purposes of delay. This is

                                                                               9   demonstrated by the fact that both parties actually filed and served their Motions on the day before

                                                                              10   the due date, rather than waiting for the final day. Further, the current due date for the Responses
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   is April 18, 2019, so this Stipulation is made well in advance of that time.

                                                                              12          Accordingly, the parties agree and stipulate to extend each party’s deadline to respond to

                                                                              13   the other’s Motion for Summary Judgment until May 8, 2019. Pursuant to LR 7-2(b), the deadline
                                       2200 Pas eo Verde Parkway, Suite 280
                                            Henders on, Nevada 89052




                                                                              14   to file and serve replies shall be extended in accordance to May 22, 2019.

                                                                              15    Dated: April 9th, 2019                            Dated: April 9th, 2019
                                                                              16
                                                                                    HOLLEY, DRIGGS, WALCH, FINE,                      FORAN GLENNON PALANDECH PONZI
                                                                              17    PUZEY, STEIN & THOMPSON                           & RUDLOFF PC

                                                                              18    By: _/s/ Michael R. Ayers            /            By: _/s/ Lee H. Gorlin                      /
                                                                                    Richard F. Holley, Esq.                           Amy M. Samberg, Esq.
                                                                              19    F. Thomas Edwards, Esq.                           Dylan P. Todd, Esq.
                                                                              20    Michael R. Ayers, Esq.                            Lee H. Gorlin, Esq.
                                                                                    800 South Meadows Parkway, Suite 800              2200 Paseo Verde Parkway, Suite 280
                                                                              21    Reno, NV 89521                                    Henderson, NV 89052

                                                                              22    Attorneys for Plaintiff Quest Academy             Attorneys for Defendant Philadelphia
                                                                                    Preparatory Education                             Indemnity Insurance Company
                                                                              23
                                                                              24
                                                                              25          IT IS SO ORDERED:

                                                                              26                                                ________________________________
                                                                                          April 10, 2019.
                                                                                   DATED: _________________                     RICHARD F. BOULWARE, II
                                                                              27
                                                                                                                                UNITED   STATES DISTRICT JUDGE
                                                                                                                                 ___________________________________
                                                                              28                                                UNITEDthis
                                                                                                                                        STATES DISTRICT JUDGE
                                                                                                                                DATED

                                                                                                                                   -2-
                                                                               1                                   CERTIFICATE OF SERVICE

                                                                               2          As an employee of Foran Glennon, I certify that a copy of the foregoing STIPULATION

                                                                               3   TO MUTUALLY EXTEND TIME TO FILE SUMMARY JUDGMENT RESPONSES (First

                                                                               4   Request) was served by the method indicated:

                                                                               5
                                                                                   ☐ BY FAX: by transmitting via facsimile the document(s) listed above to the fax number(s) set
                                                                                     forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a). A printed
                                                                               6
                                                                                     transmission record is attached to the file copy of this document(s).
                                                                               7
                                                                                   ☐ BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with postage
                                                                                     thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed as set forth
                                                                               8
                                                                                     below.
                                                                               9
                                                                                    BY ELECTRONIC SERVICE: submitted to the above-entitled Court for electronic service
                                                                                     upon the Court’s Service List for the above-referenced case.
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                    BY EMAIL: by emailing a PDF of the document listed above to the email addresses of the
                                                                              11     individual(s) listed below.
                                                                              12
                                                                              13
                                       2200 Pas eo Verde Parkway, Suite 280
                                            Henders on, Nevada 89052




                                                                              14
                                                                              15    Dated: April 9, 2019

                                                                              16
                                                                              17                                               /s/ Rita Tuttle
                                                                                                                               An Employee of Foran Glennon
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                                  -3-
